Citation Nr: 1718925	
Decision Date: 05/30/17    Archive Date: 06/06/17

DOCKET NO.  13-11 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for scoliosis.


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

A. Labi, Associate Counsel



INTRODUCTION

The Veteran served in the U.S. Air Force on active duty from April 2011 to June 2011.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The Veteran originally filed a claim in September 2011 through the Fully Developed Claim Program.  In December 2011 a rating decision was issued, and the Veteran subsequently filed a Notice of Disagreement (NOD) in January 2012.  In February 2013 a Statement of the Case (SOC) was issued and in April 2013 the claim was perfected.  In April 2014 the appeal was certified, and in April 2016 the Board remanded this case for additional development and a new examination.  A Supplemental Statement of the Case (SSOC) was issued in August 2016, and it has now returned to the Board.


FINDING OF FACT

The Veteran has not had scoliosis at any time from contemporaneous to when she filed her claim to the present.  


CONCLUSION OF LAW

The criteria for service connection for scoliosis have not been met.  38 U.S.C.A. §§ 1110, 1111, 1153, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304(b), 3.306 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See eg. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2016).

In the instant case, the Veteran participated in the Fully Developed Claim Program (FDC), which is designed to expedite the claims process.  The Veteran received complete VCAA notice in conjunction with her application for benefits in the September 2011 submission of VA Form 21-526EZ.  Accordingly, the duty to notify the Veteran has been satisfied.

VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO has obtained the Veteran's available service and post-service treatment records and provided the Veteran with VA examinations in November 2011 and July 2016.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service, VA, and private treatment records are associated with the claims file.

In April 2016, the Board remanded this matter with instruction to contact the Veteran and ask her to identify all treatment providers and to provide authorizations for VA to obtain records of any private treatment not already on the record.  The RO sent letters to the Veteran in April 2016 and June 2016, requesting any outstanding private medical reports and authorization to obtain this material.  The Veteran has not responded to this request, but the RO received VAMC Kansas City treatment records for the period of November 25, 2011 to May 16, 2016.

The April 2016 Remand directed that the RO schedule the Veteran for an orthopedic examination to ascertain the nature and likely etiology of her lumbar spine disability, specifying that the examiner must examine the Veteran and review the record, taking into account the lumbar spine complaints in service, her lay accounts of continuing symptoms since, and the November 2011 examiner's report of a "congenital scoliosis" diagnosis in 2006.  The Veteran was scheduled for a VA Examination at the VAMC Kansas City in July 2016.

Because the examiner reviewed the Veteran's record, provided a detailed rationale supporting her opinion, and responded to the questions raised directly by the Board in its April 2016 remand, the Board finds that the July 2016 VA examination is adequate for adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

In consideration thereof, the Board finds that there is no prejudice to the Veteran in adjudicating the merits of the appeal for scoliosis.  Based on the above, the actions taken by the RO constitute substantial compliance with the April 2016 Remand.  See Stegall v. West, 11 Vet. App. 268 (1998).

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.


II.  Service Connection

The Veteran is seeking entitlement to service connection for scoliosis.  She contends that she had congenital scoliosis that was not detected prior to service, and that this preexisting scoliosis was aggravated by the physical demands of military service.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise.  If there is an approximate balance of positive and negative evidence, VA will resolve reasonable doubt in the claimant's favor.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).
Where a disease is first diagnosed after discharge, service connection will be granted when all of the evidence, including that pertinent to service, establishes that it was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

When addressing a claim on the merits, the Board has an obligation to evaluate the credibility of evidence and to assign probative weight to competent evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (recognizing the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence").

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (explaining that competency has to do with whether the evidence may be considered by the trier of fact); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Depending on the facts of the particular case, a layperson may be competent to diagnose a medical condition.   Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Factors of importance are the complexity of the condition and whether the condition may be diagnosed by observation with one's senses.  Id.  

Regarding the theory of direct service connection, weighing the medical evidence and the lay statements, the Board finds that the Veteran does not have a current diagnosis of scoliosis.

The Veteran's service treatment records reflect that she was treated for an in-service injury to her ankles in May 2011.  When she was evaluated, the Veteran reported that "[s]he felt a pop, felt pain, and landed on her back."  The Veteran's service treatment records in May 2011 provide a scoliosis survey, finding "minimal, essentially non measurable S-shaped curvature of the spine."  In addition, the STR provides that there was no loss of vertebral body height or obvious vertebral body anomaly on these frontal views.  The STR also indicates that there were five degrees rightward curvature from the superior end of T5 to the inferior endplate of T8 and three degrees of leftward curvature from the superior endplate of T9 to the inferior endplate of T11.  

In November 2011, the Veteran underwent a VA thoracolumbar spine examination.  The Veteran reported that she found out she had scoliosis about five years ago.  She indicated that she was seeing a chiropractor on a regular basis prior to active duty service for treatment of this condition.  The Veteran indicated that, prior to service, she told her recruiter about this condition and was accepted as "fit" for active duty.  The Veteran claimed that, after she injured her ankles in service, she started having a lot of back pain.  She also stated that she has had a few massages since separation from the military and that she takes ibuprofen a couple of times per month to alleviate the pain.

In the corresponding evaluation report, the VA examiner noted that the Veteran had "congenital scoliosis," diagnosed in 2006.  However, the examiner also indicated that the physical examination revealed a normal thoracolumbar spine and diagnostic testing was negative for any significant findings.  The examiner acknowledged the Veteran's subjective complaints of pain on movement but explained that current x-rays showed "no significant scoliosis" based on a minimal, essentially non-measurable S-shaped curvature of the spine.  The examiner then opined that the claimed condition, which clearly and unmistakably existed prior to service, was clearly and unmistakably not aggravated beyond its natural progression by an in-service injury, event, or illness.

In support of this opinion, the examiner noted that the available records showed that the Veteran was treated by a chiropractor for back pain following a motor vehicle accident and a skating accident prior to service and that she was told five years ago that she had scoliosis.  The examiner further noted that x-rays taken while on active duty showed very mild scoliosis and that x-rays taken during the current evaluation showed no significant scoliosis.  Lastly, the examiner indicated that, because the Veteran presented with full range of motion and without evidence of an acute or chronic back condition, the Veteran's back condition was "clearly and unmistakably not aggravated beyond its natural progression by her active military service." 

In April 2013, the Veteran submitted a statement from A.W., a licensed massage therapist.  A.W. indicated that she had treated the Veteran since March 2011 with therapeutic massage therapy.  A.W. stated that the Veteran had a curvature of the spine (scoliosis) resulting in upper and lower back, hip, and neck pain.  A.W. also asserted that she was using massage therapy to help elongate the muscles along the spine to alleviate pain and discomfort.

At the time of the previous Board decision, the Board found that it was unclear from the record that the Veteran actually had a current thoracolumbar spine disability or whether she had a thoracolumbar spine disability when she filed her claim in September 2011.  Thus, on remand, a new VA Examination was ordered and additional medical treatment records were requested to resolve this issue.

Records acquired in June 2016 from the Columbia, MO VAMC provide that in October 2013, the patient reported that she had increased back pain since her physical therapy sessions ended and stated that she has a history of scoliosis.  She stated that she previously saw a chiropractor who was very helpful.  The records also show that the Veteran was seen in May 2016 and that scoliosis is not listed under past medical history.

In July 2016, the Veteran received an additional VA examination.  The VA examiner reviewed the Veteran's entire file and performed an in-person examination of the Veteran.  The Veteran reported that she was told solely by her chiropractor, Dr. T., in 2006, that she had scoliosis.  However, the VA examiner in 2016 addressed the x-ray report provided by the chiropractor in March 2006.  In the chiropractor's report it was documented that there were no abnormalities noted in the cervical, thoracic, and lumbar spines.  The examiner also explained that the chiropractor made a note regarding the lumbar spine x-ray, commenting that there was a "very mild listing lumbar spine."  The examiner noted that the documentation was silent for a scoliosis diagnosis.

The VA examiner also provides that the Veteran does not have guarding or muscle spasm of the thoracolumbar spine (back) and stated that there was no indication for new imaging of the thoracolumbar Spine noting that "there is generally no relationship between range of motion and functional loss with repeated use and/or flare-ups (range of motion may increase, decrease, or stay the same)."

As directed in the Board remand, the VA Examiner states that she reviewed the conflicting medical evidence and provides that in the Report of Medical Examination entry in January 2011, the examiner had checked "normal" for Spine and that in the Report of Medical History, the Veteran had checked "No" for "Recurrent back pain or any back problem."

The VA examiner noted that records from the Wilford Hall Medical Center ER Department in May 2011 were silent for any back complaint, diagnosis, or condition.

The VA examiner states that neither the March 2006 record from the chiropractor nor the May 2011 Imaging/Scoliosis Survey met the criteria of at least 10 degrees of spinal angulation and that the impression from the May 2011 Survey was "No significant scoliosis".  Thus, the VA examiner stated that a scoliosis diagnosis was not and is not supported.

The VA examination report provides that the May 2011 Imaging/Scoliosis Survey did not demonstrate any vertebral abnormality and the impression was "No significant scoliosis".  Thus, the VA examiner found that a congenital scoliosis diagnosis was not and is not supported.

The VA examination report also provides that the April 2011 Chest x-rays-PA and Lat performed for Tuberculosis detection, was normal for osseous structures, and thus, did not support structural abnormalities of a congenital scoliosis, nor a rotation/curvature of the spine for a diagnosis of scoliosis.

The VA examination report notes that the post service separation x-rays of both the thoracic Spine and lumbosacral in April 2016 did not demonstrate scoliosis nor any significant/gross spine abnormality.  The VA examiner provides that available medical documentation to date, does not support that the Veteran had an established diagnosis of scoliosis or a thoracolumbar Spine diagnosis/condition prior to active service, during active service, or since separation from active service to date.  She notes that the problem list to date is silent for a scoliosis diagnosis or a back/thoracolumbar spine diagnosis.  STRs and post service separation medical records to date are silent for any Orthopaedic Spine surgery or NSG medical evaluation with definitive diagnosis/condition of abnormality involving the thoracolumbar spine.  

The Veteran contends that she was previously diagnosed for scoliosis by her chiropractor and that her back pain began after she injured her ankles.  She states that she has had a few massages since separation and that she takes ibuprofen a couple of times per month to alleviate the pain.  While the Veteran is competent to report her symptoms, the record does not indicate that the Veteran possesses the requisite knowledge to provide a diagnosis of scoliosis.  This is because it is clear from the most recent VA examination report that a diagnosis of scoliosis requires measurement of the extent of curvature and the Veteran has not demonstrated that she has the expertise to determine such from physical examination or x-ray interpretation.  

Moreover, in considering the medical opinion provided by the VA examiner, records from the chiropractor, and the letter from her licensed massage therapist, the Board finds that the VA examiner's negative opinion has greater probative value than the massage therapist's positive opinion.  The Board notes that the probative value of a medical opinion primarily comes from its reasoning.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

The Board notes that the licensed massage therapist did not explain the reasons for her conclusion that the Veteran has a curvature of the spine (scoliosis).  However, because the opinion is of a trained professional who has been treating the Veteran since 2011, the opinion is entitled to some probative weight.

Based on the above, the Board finds that the July 2016 VA Examination is adequate and highly probative.  Taking the July 2016 VA Examination and the other competent evidence of record, the Board finds that service connection for scoliosis is not warranted because the Veteran has not had the claimed condition at any time.  A service connection claim must be supported by evidence which establishes that the claimant currently has the claimed disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The Board is aware that the current disability requirement is satisfied when a claimant has a disability at the time of filing the claim or during the pendency of that claim, even if the disability has since resolved.  McLain v. Nicholson, 21 Vet. App. 319 (2007).  See also Romanowsky v. Shinseki, 26 Vet. App. 303   (2013) (to the effect that where a disease or disability is diagnosed proximate to the current appeal period, but not currently, the Board is required to determine whether the earlier diagnosis was inaccurate or the previously diagnosed condition had gone into remission).  Here, however, the most probative evidence of record establishes that the Veteran has never had scoliosis.

For these reasons, the Board finds that the preponderance of evidence weighs against the claim of service connection for scoliosis; consequently, the claim must be denied.  The preponderance of the evidence is against all the theories of the claim; therefore, the benefit of the doubt doctrine does not apply.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for scoliosis is denied.



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


